           Case 4:20-cr-00026-BRW Document 48 Filed 07/30/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                                  4:20-CR-00026-BRW

DONALD A. HALE                                                              DEFENDANT

                                             ORDER

       Defendant was sentenced on July 22, 2021.1 I ordered Defendant to pay restitution in an

amount to be determined.2 After reviewing the arguments, the evidence presented during the

proceeding, and the relevant law, I feel fully advised in the premises.

       Defendant pled guilty to one count of Distribution of Child Pornography, a violation of

18 U.S.C. § 2252(a)(2).3 This conviction qualifies as a child pornography trafficking offense, as

defined in 18 U.S.C. § 2259(c)(3). Therefore, restitution is mandatory under 18 U.S.C. §

2259(b)(2).

       At sentencing, the prosecution identified 15 victims and requested restitution of $45,000

(the $3,000 statutory minimum per victim). Defendant argued a lower amount is warranted

because he did not have a direct role in the production or distribution of the material and some

victims did not sufficiently prove their damages for the amount claimed. Defendant asserted that

the $3,000 minimum should be awarded in a single lump sum to the victims as a group and

divided equally among them.

       1
        Doc. No. 45.
       2
        Doc. No. 46.
       3
        Doc. No. 34.

                                                 1
           Case 4:20-cr-00026-BRW Document 48 Filed 07/30/21 Page 2 of 3




       Defendant cited United States v. Hoskins4 and United States v. Clemens5 to support his

position. In Haskins, the Eighth Circuit affirmed the district court’s analysis and restitution

award of $7,500 where the defendant’s conduct was more directly involved in the production of

the pornographic material than the Defendant here. However, Haskins was decided before 18

U.S.C. § 2259 was amended to include language that directs the court to order “restitution in an

amount that reflects the defendant’s relative role in the causal process that underlies the victim’s

losses, but which is no less than $3,000.”6 In Clemons, the Eighth Circuit affirmed the district

court’s $3,000 total restitution award. However, Clemons only involved one victim, unlike the

multiple victims here.

       I agree with the prosecution that the plain meaning of § 2259(b)(2)(B) provides for $3000

per victim.

       Accordingly, based on the 15 identified victims’ impact statements, Defendant’s relative

culpability, and U.S.C. § 2259(b)(2)(B), Defendant is hereby ordered to pay $45,000 in

restitution in accordance with the Judgment (Doc. No. 46) entered on July 23, 2021.

       Restitution is due immediately, and any unpaid balance will be payable during

incarceration. During incarceration, you must pay 50% per month of all funds that are available

to you. During residential re-entry placement, payments will be 10% of your gross monthly

income. Beginning the first month of supervised release, payments will be 10% per month of

your monthly gross income. Restitution will be joint and several with any other person who has



       4
        676 F.3d 942 (8th Cir. 2017).
       5
        990 F.3d 1127 (8th Cir. 2021).
       6
        18 U.S.C. § 2259(b)(2)(B).

                                                 2
         Case 4:20-cr-00026-BRW Document 48 Filed 07/30/21 Page 3 of 3




been or will be convicted on an offense for which restitution to the same victim on the same loss

is ordered. Interest is waived.

       IT IS SO ORDERED this 30th day of July, 2021.



                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE




                                                3
